                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

GABRIEL QUINTIN FRAZIER,                     )
#273939,                                     )
                                              )
           Plaintiff,                         )
                                              )
   v.                                         ) CIVIL ACTION NO. 2:21-CV-106-WHA
                                             )
BILL FRANKLIN, et al.,                        )
                                              )
           Defendants.                        )
                                           ORDER

         On June 3, 2021, the Magistrate Judge entered a Recommendation (Doc. #23) to

which no timely objections have been filed. After an independent review of the file and

upon consideration of the Recommendation, it is ORDERED that:

        1. The Recommendation of the Magistrate Judge is ADOPTED.

        2. This case is DISMISSED without prejudice for Plaintiff’s failure to prosecute

and obey orders of this court;

        3. Other than the filing fee assessed to Plaintiff in this case, no costs are taxed.

        A separate Final Judgment will be entered.

        DONE this 24th day of June, 2021.




                              /s/ W. Harold Albritton
                              SENIOR UNITED STATES DISTRICT JUDGE
